DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on November 1, 2019 for application number 16/672,130. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/11/2021, 04/08/2021, 06/08/2021, and 08/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 12/05/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because MPEP 609.04(a) requires, “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” 

It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 19, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of generating recommendation models based on determined scores and determining recommended visualization models. The limitations of providing a complexity score for the organization based on one or more characteristics of the organization; generating a recommendation model based on the complexity score and a baseline model; employing the recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the 
For example, the limitations directed toward providing a complexity score, generating, determining recommended visualization models, and ordering recommended visualization models are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through analyzing and comparing (providing a complexity score, generating recommendation model, determining recommended visualization models, and ordering recommended visualization models, for instance), evaluation judgment and/or opinion, or even with the aid of pen and paper. Thus, the claims are directed toward an abstract idea. The limitations providing complexity score, generating recommended models, determining recommended visualization models, and ordering recommended 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “one or more processors” and “network computer” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of providing visualization models and providing a report steps. Providing (receiving or transmitting) are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing (receiving or transmitting) data, are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 10, 19, and 28 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-

Claims 2-9, 11-18, 20-27 and 29-36 are dependent on claim 1, claim 10, claim 19, and claim 28 and includes all the limitations of claim 1. Therefore, claims 2-9, 11-18, 20-27 and 29-36 recites the same abstract idea of generating recommendation models based on determined scores and determining recommended visualization models. Claims 3, 9 12, 18, 21, 27, 30, and 36 further limits the providing complexity score, including the additional steps for determining data and providing the complexity score based on determined data, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Determining data is a further step for providing the complexity score without adding significantly more.  The limitations associated with determining data are 
Claims 5, 14, 23, 32 further limits the ordering recommended visualization models, including the additional steps for determining data and modifying rank of recommended visualization models based on determined data, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Determining data is a further step for ordering recommended visualization models without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or network computer to perform the providing a complexity score, generating, determining recommended visualization models, and ordering recommended visualization models steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to providing are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward data visualization for personalized recommendation of visualizations to users. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 13, 22, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation " training a recommendation model based on the community data store, wherein the trained recommendation model” in claims 4, 13, 22, and 31 are incomplete regarding the “wherein” clause which renders the claim indefinite.  The phrase "wherein the trained recommendation model " is unclear as to what the trained recommendation model is including regarding a trained recommendation model based on community data store, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The "wherein" clause is unclear what the degree of importance is related to regarding information included I the trained recommendation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai).
Regarding claim 1, Kuhn teaches a method for managing visualizations of data using one or more processors that execute instructions to perform actions, comprising: providing a plurality of visualization models and a user profile, wherein the plurality of see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model); employing the recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 1, Fig. 21, para [0104-0105], para [0116], discloses determined recommended competency models with competency model assessment features based on Fit Analysis of respective user profile for pre-employment assessment, identifying differences or similarities between competency model selection preference criteria and test performance scores and recommendations determining competency model with candidate assessment feature is a weighted decision algorithm that gathers data from different candidates, calculates candidate’s final score, compares the candidate’s final score with other candidate’s final scores to determine the popularity of a competency model with other user profiles that are candidates in the hiring decisions). 


Rai teaches wherein the recommendation model associates each recommended visualization model with a confidence score (see para [0042], discloses associating prioritization model (recommended visualization model) with prioritization score (confidence score) for patient placement request that represent relative priority levels recommended); ordering the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); and providing a report that includes a rank ordered list of the one or more recommended visualization models to a user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to include confidence scores from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) including confidence scores is well known to persons of ordinary skill in the art, and 

Regarding claim 10, Kuhn teaches a media, wherein execution of the instructions by one or more processors, performs actions (see para [0011], discloses media and processor), comprising: providing a plurality of visualization models and a user profile, wherein the plurality of visualization models and the user profile are associated with an organization (see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model); employing the recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 1, Fig. 21, para [0104-0105], para [0116], discloses determined recommended competency models with competency model assessment features based on Fit Analysis of respective user profile for pre-employment assessment, identifying differences or similarities between competency model selection preference criteria and test performance scores and recommendations determining competency model with candidate assessment feature is a weighted decision algorithm that gathers data from different candidates, calculates candidate’s final score, compares the candidate’s final score with other candidate’s final scores to determine the popularity of a competency model with other user profiles that are candidates in the hiring decisions). 
Kuhn does not explicitly teach wherein the recommendation model associates each recommended visualization model with a confidence score; ordering the one or more recommended visualization models based on each associated confidence score; and providing a report that includes a rank ordered list of the one or more recommended visualization models to a user associated with the user profile.
Rai teaches wherein the recommendation model associates each recommended visualization model with a confidence score (see para [0042], discloses associating prioritization model (recommended visualization model) with prioritization score (confidence score) for patient placement request that represent relative priority levels recommended); ordering the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); and providing a report that includes a rank ordered list of the one or more recommended visualization models to a user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to include confidence scores from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) including confidence scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Kuhn teaches a system comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions (see Fig. 28, para [0011], discloses media and computing device), including: providing a plurality of visualization models and a user profile, wherein the plurality of visualization models and the user profile are associated with an organization (see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model); employing the recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 1, Fig. 21, para [0104-0105], para [0116], discloses determined recommended competency models with competency model assessment features based on Fit Analysis of respective user profile for pre-employment assessment, identifying differences or similarities between competency model selection preference criteria and test performance scores and recommendations determining competency model with candidate assessment feature is a weighted decision algorithm that gathers data from different candidates, calculates candidate’s final score, compares the candidate’s final score with other candidate’s final scores to determine the popularity of a competency model with other user profiles that are candidates in the hiring decisions). 
Kuhn does not explicitly teach a transceiver that communicates over the network; wherein the recommendation model associates each recommended visualization model with a confidence score; ordering the one or more recommended visualization models based on each associated confidence score; and providing a report that includes a rank ordered list of the one or more recommended visualization models to a user associated with the user profile; and a client computer, comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: receiving the report.
Rai teaches a transceiver that communicates over the network (see para [0049], para [0131], discloses networked visualization solutions communicatively connected via network), wherein the recommendation model associates each recommended visualization model with a see para [0042], discloses associating prioritization model (recommended visualization model) with prioritization score (confidence score) for patient placement request that represent relative priority levels recommended); ordering the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); and providing a report that includes a rank ordered list of the one or more recommended visualization models to a user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to include confidence scores from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) including confidence scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 28, Kuhn teaches a computer for managing visualizations of data, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions (see Fig. 28, para [0011], discloses media and computing device), including: providing a plurality of visualization models and a user profile, see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization  (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model); employing the recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 1, Fig. 21, para [0104-0105], para [0116], discloses determined recommended competency models with competency model assessment features based on Fit Analysis of respective user profile for pre-employment assessment, identifying differences or similarities between competency model selection preference criteria and test performance scores and recommendations determining competency model with candidate assessment feature is a weighted decision algorithm that gathers data from different candidates, calculates candidate’s final score, compares the candidate’s final score with other candidate’s final scores to determine the popularity of a competency model with other user profiles that are candidates in the hiring decisions).

Rai teaches a transceiver that communicates over the network (see para [0049], para [0131], discloses networked visualization solutions communicatively connected via network), wherein the recommendation model associates each recommended visualization model with a confidence score (see para [0042], discloses associating prioritization model (recommended visualization model) with prioritization score (confidence score) for patient placement request that represent relative priority levels recommended); ordering the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); and providing a report that includes a rank ordered list of the one or more recommended visualization models to a user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to include confidence scores from disclosure of Rai. The motivation to combine these arts is disclosed by Rai 

Regarding claims 2, 11, 20, and 29, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn does not explicitly teach monitoring one or more actions of the user that are associated with the one or more recommend visualization models; monitoring one or more other actions of the user that are associated with one or more other visualization models; storing information associated with the one or more actions and the one or more other actions in a data store; updating the user profile based on the one or more actions and the one or more other actions; and training the recommendation model based on the information stored in the data store and the updated user profile.
Rai teaches monitoring one or more actions of the user that are associated with the one or more recommend visualization models (see Fig. 1, para [0062], para [0064], discloses managers monitoring patients data information associated with prioritization models); monitoring one or more other actions of the user that are associated with one or more other visualization models (see Fig. 1, Fig. 19, para [0064], para [0079], discloses monitoring managers patient placement requests associated with a selected appropriate model of placement prioritization models); storing information associated with the one or more actions and the one or more other actions in a data store (see Fig. 1, para [0004], para [0064], discloses storing historical patient placement data associated with  patient placement request information in model database); updating the user profile see Fig. 10,  Figs. 21-22  para [0044], para [0066], discloses real-time updates patient placement prioritization information based on updates to parameters/attributes in patient placement requests); and training the recommendation model based on the information stored in the data store and the updated user profile (see Fig. 11, para [0041], para [0068], discloses machine-learning patient placement prioritization models based on analysis of historical patient placement information).

Regarding claims 4, 13, 22, and 31, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn does not explicitly teach providing a community data store that stores information associated with one or more actions of a public community; training a recommendation model based on the community data store, wherein the trained recommendation model; and providing the baseline model based on the trained recommendation model.
Rai teaches providing a community data store that stores information associated with one or more actions of a public community (see Fig. 1, para [0004], para [0007], discloses medical facility data stores, storing historical data of patient placement and historical operations data for the medical facility); training a recommendation model based on the community data store, wherein the trained recommendation model (see Fig. 1, para [0007], discloses developing weighted sum models using machine learning analysis of historical operations data and historical patient placement data for the medical facility); and providing the baseline model based on the trained recommendation model (see Fig. 1, para [0040-0041], discloses developing prioritization models regarding how to prioritize patient placement in a dynamic medical environment based on clinical and operational factors).
Regarding claims 8, 17, 26, and 35, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn does not explicitly teach monitoring feedback information that is associated with the report; providing one or more scores based on the feedback information; and employing the one or more scores to modify one or more of the recommendation model or the rank ordered list the one or more recommended visualization models.
Rai teaches monitoring feedback information that is associated with the report (see para [0040], para [0065], discloses real-time feedback associated with electronic notification/reporting); ; providing one or more scores based on the feedback information (see para [0066], discloses priority level score based on real-time state data request information); and employing the one or more scores to modify one or more of the recommendation model or the rank ordered list the one or more recommended visualization models (see Fig. 1, para [0066], para [0133], discloses update (modify) prioritization models corresponding to prioritized patient placement based on associated priority level score).

Claims 3, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai) as applied to claims 1, 10, 19, and 28 and in further view of Polli et al. (US 2019/0026681) (hereinafter Polli).
Regarding claims 3, 12, 21, and 30, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn/Rai does not explicitly teach wherein providing the complexity score for the organization, further includes: determining a number of users associated with the organization; determining a number of visualization models associated with the 
Polli teaches wherein providing the complexity score for the organization, further includes: determining a number of users associated with the organization (see Fig. 33, para [0280], discloses number of employees who participated across intervals of time); determining a number of visualization models associated with the organization (see Fig. 34, para [0278], para [0282], discloses a number of four visualization models associated with company B); and providing the complexity score based on the greater of the number of users associated with the organization and the number of visualization models associated with the organization (see Fig. 34, para [0282, 0284], discloses a greater than 95% of employees and associated set of four histograms).
Kuhn/Rai/Polli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to determine number of users associated with organization from disclosure of Polli. The motivation to combine these arts is disclosed by Polli as “identify top employees and recommend placement of those employees in positions that optimize their potential” (para [0003]) determining number of users associated with organization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, 15, 24, and 33, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn/Rai does not explicitly teach wherein employing the recommendation model to determine the one or more recommended visualization models, further comprises, generating one or more natural language narratives that include one or more reasons for each recommendation based on the recommendation model, wherein the one or more reasons include one or more of a popularity of a recommended visualization model across all users, or activity associated with other users that are similar to the user.
Polli teaches wherein employing the recommendation model to determine the one or more recommended visualization models, further comprises, generating one or more natural language narratives that include one or more reasons for each recommendation based on the recommendation model (see para [0115-0116], discloses natural language processing to parse through candidates’ that include model analytics configured to automatically identify traits and their correlations to employee gameplay data), wherein the one or more reasons include one or more of a popularity of a recommended visualization model across all users, or activity associated with other users that are similar to the user (see para [0116-0117], discloses model analytics engine identifying characteristics of interest from employees’ gameplay data, using employee model to provide candidates).
Kuhn/Rai/Polli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to determine number of users associated with organization from disclosure of Polli. The motivation to combine these arts is disclosed by Polli as “identify top employees and recommend 

Regarding claims 9, 18, 27, and 36, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn/Rai does not explicitly teach wherein the one or more characteristics of the complexity score further comprises one or more of: a number of employees of the organization, a number of visualization models associated with the organization, or a classification of the organization based on one or more functions and market participation by the organization.
Polli teaches wherein the one or more characteristics of the complexity score further comprises one or more of: a number of employees of the organization (see Fig. 33, para [0280], discloses number of employees who participated across intervals of time), a number of visualization models associated with the organization, or a classification of the organization based on one or more functions and market participation by the organization (see Fig. 34, para [0278], para [0282], discloses a number of four visualization models associated with company B).
Kuhn/Rai/Polli are analogous arts as they are each from the same field of endeavor of database systems.
.

Claims 5, 14, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai) as applied to claims 1, 10, 19, and 28 and in further view of Rivkin et al. (US 2019/0043506) (hereinafter Rivkin).
Regarding claims 5, 14, 23, and 32, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn/Rai does not explicitly teach wherein ordering the one or more recommended visualization models further comprises: determining a first portion of the one or more recommended visualization models that are accessible to the user based on access permission information associated with the user; determining a second portion of the one or more recommended visualization models based on one or more visualization models previously recommended to the user; determining a third portion of the one or more recommended visualization models based on one or more other visualization models 
Rivkin teaches wherein ordering the one or more recommended visualization models further comprises: determining a first portion of the one or more recommended visualization models that are accessible to the user based on access permission information associated with the user (see Fig. 2C, para [0033], para [0054], discloses determining a first portion of transcription engines based on user access permission level to transcription models); determining a second portion of the one or more recommended visualization models based on one or more visualization models previously recommended to the user (see para [0032], discloses determining a second portion of transcription engines based on previously trained transcription models); determining a third portion of the one or more recommended visualization models based on one or more other visualization models previously accessed by the user (see para [0043], discloses determining a third portion based on  previously selected transcription engines); and modifying the rank ordered list of the one or more recommended visualization models based on one or more of removing or de-ranking the first portion of the one or more recommended visualization models, the second portion of the one or more recommended visualization models, and the third portion of the one or more recommended visualization models (see Fig. 2D, para [0062-0063], discloses  modifying a list of transcription engine ranks based on de-ranking segment or entire transcription engine if confidence level does not meet or exceed a certain threshold).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to utilize user access permissions for recommended visualization models from disclosure of Rivkin. The motivation to combine these arts is disclosed by Rivkin as “advantages may include more flexibility, better efficiency, better performances, better prediction accuracy” (para [0038]) utilizing user access permissions for recommended visualization models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7, 16, 25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai) as applied to claims 1, 10, 19, and 28 and in further view of Wang et al. (US 2020/0320462) (hereinafter Wang).
Regarding claims 7, 16, 25, and 34, Khun/Rai teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn/Rai does not explicitly teach wherein generating the recommendation model, further comprises: determining one or more sub-models that recommend the one or more visualization models based on the overall popularity of the one or more visualization models among all users; determining one or more other sub-models that recommend visualization models based on the popularity of the visualization model with other user 
Wang teaches wherein generating the recommendation model, further comprises: determining one or more sub-models that recommend the one or more visualization models based on the overall popularity of the one or more visualization models among all users (see Fig. 2, para [0046], para [0055], discloses determining sub-organization hierarchy based on entity connection recommendation and calculated weighted organizational distance score); determining one or more other sub-models that recommend visualization models based on the popularity of the visualization model with other user profiles having the characteristic that corresponds to the same characteristic of the user profile (see Fig. 2, Fig. 7, para [0046], discloses determined project teams based on weighted organizational distance score of weighted links between entities of an organizational hierarchy); and associating one or more weight values with the one or more sub-models and the one or more other sub-models, wherein the one or more weight values determine how the one or more sub- models or the one or more other sub-models are used to determine the one or more recommended visualization models (see Fig. 7, element 708, element 710, para [0091-0092], discloses associating weighted organizational distance scores of entities to generate recommendations).
Kuhn/Rai/Wang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to include sub-.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chao et al. US Publication No. 2017/0308913.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159